Citation Nr: 0614209	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  99-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to increased compensation based on the need of 
the veteran's spouse for the regular aid and attendance of 
another person.  


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


WITNESS AT HEARING ON APPEAL


Appellant


INTRODUCTION

The veteran had active military service from June 1971 to 
January 1994.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision in which the 
RO, inter alia, denied the veteran's claim for aid and 
attendance for his spouse.  The veteran filed a notice of 
disagreement (NOD) in July 1998, and the RO issued a 
statement of the case (SOC) in December 1998.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) that same month.  

In October 2000, the veteran presented testimony during a 
hearing before RO personnel.  He also provided testimony 
before the undersigned Veterans Law Judge in Washington, D.C. 
in July 2002.  Transcripts of those hearings are of record. 
During the Board hearing, the appellant submitted additional 
evidence directly to the Board.  The appellant waived initial 
RO consideration of this evidence, and the Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2005).
In August 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  After 
completing some action, the RO continued the denial of the 
veteran's claim (as reflected in a January 2006 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

The Board notes that, at the time of the August 2003 remand, 
also on appeal was the matter of a rating in excess of 10 
percent for hemorrhoids.  During the pendency of the remand, 
the RO increased the rating to 20 percent in January 2006 
rating.  The veteran had indicated that assignment of a 20 
percent rating would satisfy his appeal in that regard.  See 
Transcript of October RO 2000 hearing, page 9.  As the matter 
of a higher rating has been resolved, only the aid and 
attendance claim remains before the Board. 

For the reasons expressed below, the matter remaining on 
appeal is, again, being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

In light of the Board's review of the claims file, further RO 
action on this matter is warranted, even though such action 
will, regrettably, further delay an appellate decision on the 
claim.

When the case was previously before the Board in August 2003, 
it was remanded, in pertinent part, to afford the veteran's 
spouse a VA examination to determine eligibility for spousal 
Aid and Attendance pursuant to 38 C.F.R. § 3.351 (c).  
Although the veteran's wife was examined by the VA in July 
2003 the VA examiner did not render specific findings as to 
whether the veteran's wife is able to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
whether she has a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; whether she 
is unable to feed herself through loss of coordination of 
upper extremities or through extreme weakness; whether she is 
unable to attend to the wants of nature; whether she suffers 
from incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her from hazards or 
dangers incident to her daily environment; and whether she is 
bedridden, i.e., whether her disabilities, through their 
inherent character, actually require that she remain in bed.

In the most recent SSOC, the claim was denied on the grounds 
that the veteran's wife had twice failed to report for 
scheduled examinations.  A copy of the notice letter has ben 
associated with the claims file; however, the notice was sent 
to the veteran and indicates that such examinations were for 
his medical condition(s).  The notice does not indicate that 
the scheduled examinations were for his spouse.  Hence, 
adjudication of the claim was frustrated by failure to adhere 
to the Board's remand order.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board observes that additional medical evidence 
pertaining to the veteran's wife has been added to the claims 
file since the case was remanded; however, that evidence does 
not adequately address the information necessary to 
satisfactorily adjudicate the claim.  Under the 
circumstances, an examination of the veteran's wife, as 
previously requested, is still needed 

Hence, the RO should arrange for the veteran's wife to 
undergo VA examination at an appropriate VA medical facility.  
The veteran and his wife are hereby advised that her failure 
to report to the scheduled examination, without good cause, 
will result in a denial of the claim for increased 
compensation.  See 38 C.F.R. § 3.655(b) (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran's wife fails to report to 
the scheduled examination, the RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran's wife to undergo 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO's letter should also invite the veteran to 
submit all evidence in his possession.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
any representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and any 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran's wife to 
undergo VA Aid and Attendance 
examination, by a physician, at an 
appropriate VA medical facility  Notice 
should be sent to the veteran clearly 
indicating that the scheduled examination 
is for his wife.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran's wife, 
and the report of the examination should 
include discussion of the veteran's 
wife's documented medical history and 
assertions.  All indicated clinical tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

The examiner should render specific 
findings as to whether the veteran's wife 
is able to dress or undress herself, or 
to keep herself ordinarily clean and 
presentable; whether she has a frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid; whether she 
is unable to feed herself through loss of 
coordination of upper extremities or 
through extreme weakness; whether she is 
unable to attend to the wants of nature; 
whether she suffers from incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect her from hazards or dangers 
incident to her daily environment; and 
whether she is bedridden, i.e., whether 
her disabilities, through their inherent 
character, actually require that she 
remain in bed.

The physician  should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran's wife fails to report 
to the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
compensation based of the need of the 
veteran's wife for the regular aid and 
attendance of another person.  If the 
veteran's wife fails to report to the 
scheduled examination, the RO should  in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
citation to all additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



